Exhibit 10.1


Susquehanna Bank
Robert P. Whelen, Jr., Senior Vice President
307 International Circle, 6th floor
Hunt Valley, MD 21030-1376
Tel (410) 316-0214
Fax (410) 316-0016


May 12, 2015


Mr. Jeffery G. Hough
SVP, Chief Financial Officer
GSE Systems
1332 Londontown Blvd.
Sykesville, MD 21784


Dear Jeff:


The purpose of this letter is to confirm that the Bank has agreed to the
following:


·
The Bank has agreed to extend the Revolving Credit Expiration Date until June
30, 2015, as defined in the Master Loan and Security Agreement dated November
22, 2011 in Section 1.1 (a), by and among GSE Systems, Inc., GSE Power Systems,
Inc., GSE EnVision, Inc. (collectively, the Borrowers) and Susquehanna Bank. The
Bank has also agreed to waive compliance by the of the financial covenants set
forth in Sections 5.1, 5.2, 5.3, and 5.4 of the Loan Agreement for the testing
measurement date of March 31, 2015 (the "Waiver").  Each of these financial
covenants remain in full force and effect for the quarter ending June 30, 2015
and for each quarter thereafter.  The Bank's agreement to waive the said
financial covenants in Sections 5.1, 5.2, 5.3 and 5.4 of the Loan Agreement for
the testing date of March 31, 2015, and no other consent or waiver is hereby
granted, nor should any other consent or waiver be implied.
 
The Waiver described herein is limited precisely as written and shall not be
deemed to (i) be a consent to or waiver of any other term or condition of the
Loan Agreement or any of the other Financing Documents, or (ii) prejudice any
right or rights which the Bank may now have or may have in the future under or
in connection with the Loan Agreement or any of the other Financing Documents.





Respectfully,


/s/ Robert P Whelen, Jr.
Robert P Whelen, Jr.
Senior Vice President